DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2015/0322258) in view of Yoshioka (2006/0252864).
Regarding claims 1-3:  Watanabe et al. teach a sealing resin composition comprising a polyester resin with the claimed glass transition temperature and acid value; the claimed polyolefin with the claimed density, an epoxy resin, and an 
Watanabe et al. fail to teach a carbodiimide.
However, Yoshioka teaches that adding a carbodiimide to a polyester composition comprising an epoxy compound improves the hydrolysis resistance of the composition [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the carbodiimide of Yoshioka to the composition of Watanabe et al. to improve the hydrolysis resistance of the composition.
Regarding claim 6:  Watanabe et al. teach a sealed body [Examples]. 


Claims 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (EP 0919363 A1) in view of Akagi (JP 08-073719A) and Funaoka et al. (2013/0331521).
	Regarding claim 1-2:  Inoue teaches a sealing composition comprising a polyester with a glass transition temperature of -20°C [0110; Examples], an antioxidant [0105].  Inoue teaches an ethylene-α-olefin copolymer [0071].
	Inoue fails to teach the claimed polyolefin.
	However, Funaoka et al. teach that adding the claimed polyolefin resin with the claimed density to an analogous sealing compositon leads to improved dispersibility, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polyolefin of Funaoka et al. to the composition of Inoue to relax the residual stress at the time of molding, and to provide preferable characteristics for bond durability.
	Inoue teaches adding stabilizers of various kinds [0105].
Inoue fails to teach a carbodiimide.
	However, Akagi teaches that adding a carbodiimide to a polyester resin improves the hydrolysis resistance and heat aging resistance [0022; whole document].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a carbodiimide as taught by Akagi to the composition of Inoue to improve the hydrolysis resistance and heat aging resistance of the composition.  
Regarding claim 5:  Inoue teaches a terpene modified phenol resin [0171-0172; Examples].
	Regarding claim 6:  Inoue teaches a sealed body [Examples].

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763